Citation Nr: 0501309	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-12 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sensory and 
autonomic neuropathy, to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1968 
until May 1970, which included a tour of duty in the Republic 
of Vietnam from July 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
sensory and autonomic neuropathy, to include as due to 
exposure to herbicides and malaria.

The appellant requested a hearing in this case with respect 
to the issues here on appeal.  Furthermore, in accordance 
with the appellant's request, a local hearing was held in 
January 2003 with respect to the appellant's claim of 
entitlement to service connection for sensory and autonomic 
neuropathy, to include as due to exposure to herbicides.  
However, in September 2003, the appellant withdrew his 
request for a hearing with respect to his claim of 
entitlement to service connection for malaria.

The issue of entitlement to service connection for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's active military service includes foreign 
service in the Republic of Vietnam from July 1969 to May 
1970.

2.  The record contains competent and credible medical 
evidence showing that the appellant is currently diagnosed 
with peripheral neuropathy.

3.  The record contains competent and credible medical 
evidence establishing a medical nexus between the appellant's 
peripheral neuropathy and his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
sensory and autonomic neuropathy, to include as due to 
exposure to herbicides, are satisfied.  38 U.S.C.A. §§ 1110, 
1116, 1154 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for sensory and autonomic neuropathy and 
malaria.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, in light of the favorable decision contained herein, 
that is, the granting of the appellant's claim for service 
connection for sensory and autonomic neuropathy, it is clear 
that sufficient evidence was developed in this case in this 
respect.

With respect to the appellant's claim of entitlement to 
service connection for malaria, the Board notes that, as 
discussed in the remand below, there is a further duty to 
assist the appellant in this case, which includes affording 
him with a VA examination.


II.  Service Connection for Sensory and Autonomic Neuropathy

Acute and subacute peripheral neuropathy are presumptive 
conditions, and the Board shall initially consider the 
appellant's claim pursuant to presumptive service connection.  
38 C.F.R. § 3.309(e) (2004).  Service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2004).  Moreover, the law requires that acute and/or 
subacute peripheral neuropathy must manifest itself to a 
certain degree within one-year after the last date the 
appellant was presumed to be exposed to herbicide agents 
during active service.  38 U.S.C.A. § 1116 (West 2002).

The appellant's service personnel records show that he served 
in the Republic of Vietnam from July 1969 to May 1970.  As 
such, the appellant's exposure to herbicides is presumed 
absent affirmative evidence establishing a contrary finding.  
38 C.F.R. § 3.307 (a)(6)(iii) (2004).  In this case, there 
exists no evidence to refute the appellant's presumed 
exposure to herbicides.  Therefore, the Board must now 
consider whether the appellant's peripheral neuropathy 
manifested itself within one-year of May 1970, or the last 
date the appellant was presumed to be exposed to herbicides.

The medical evidence in this case shows that the appellant 
was initially diagnosed with "chronic immune demyelinating 
polyneuropathy" in May 2001, or approximately thirty years 
after May 1970, the last date of his presumed exposure to 
herbicides.  The Board additionally notes that the appellant 
testified in January 2003 that he has had progressive 
numbness and tingling in his extremities for the past five 
years.  (See Local Hearing Transcript at 1-2, January 2003).  
Therefore, even if the Board accepted the appellant's 
contention that his "chronic immune demyelinating 
polyneuropathy" began five year prior to January 2003, or in 
1998, the appellant is still not entitled to presumptive 
service connection, as his "chronic immune demyelinating 
polyneuropathy" did not manifest itself within the requisite 
time period.

The Board also recognizes that the appellant in this case was 
diagnosed with "chronic immune demyelinating 
polyneuropathy" in May 2001 and not acute or subacute 
peripheral neuropathy as required by 38 C.F.R. § 3.309(e) 
(2004).  For example, the notes following 38 C.F.R. 
§ 3.309(e) demonstrate that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of onset.  
38 C.F.R. § 3.309(e) (2004) (emphasis added).  However, for 
purposes of presumptive service connection, specific inquiry 
into whether the appellant's polyneuropathy disability should 
be classified as chronic, acute, or subacute, is unnecessary 
because, as discussed in detail above, the appellant's 
polyneuropathy disability did not manifest itself within one-
year after the last date he was presumed to be exposed to 
herbicide agents during active service, or May 1970.

Although the appellant has argued that his disorder is the 
result of presumed exposure to herbicides, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence 
diagnosing the appellant with "peripheral neuropathy" in 
June 2004.  Furthermore, the June 2004 VA examiner 
specifically diagnosed the appellant with peripheral 
neuropathy after reviewing the appellant's claims file and 
conducting a contemporaneous physical examination of the 
appellant.  The Board additionally recognizes that, prior to 
the June 2004 VA examination, the record contained a 
"difference of opinion" as to the appellant's current 
diagnosis.  For example, the appellant was also previously 
diagnosed with chronic immune demyelinating polyneuropathy 
and autosomal dominant spinal cerebellar disease or 
Friedrich's ataxia.  As such, the Board finds that the June 
2004 VA examiner duly considered such previous diagnoses and 
nevertheless diagnosed the appellant with peripheral 
neuropathy.  Therefore, the appellant has satisfied the 
current disability requirement.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, the appellant served in 
the Republic of Vietnam from July 1969 to May 1970 and as 
such he is presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307 (a)(6)(iii) (2004).  Therefore, the Board 
finds that the appellant suffered an in-service injury of 
presumed exposure to herbicides.

The final consideration in a service connection claim is the 
existence of a medical nexus.  The Board has thoroughly 
reviewed all of the evidence of record, to include, but not 
limited to, service medical records, service personnel 
records, VA medical records, VA examination records, private 
medical records, and the appellant's own contentions.  
However, the Board shall focus upon the appellant's VA 
examination records dated in June 2004, as they are 
dispositive of his claim of entitlement to service connection 
for sensory and autonomic neuropathy.  For example, the 
appellant's VA examination records dated in June 2004 show 
that the appellant is currently diagnosed with "peripheral 
neuropathy".  The VA examiner also specifically indicated 
that the appellant's current peripheral neuropathy was "at 
least as likely as not related to his exposure to agent 
orange".  The Board additionally notes that the VA 
examiner's conclusion was based upon a thorough review of the 
appellant's claims file and contemporaneous physical 
examination and testing.

Summarily, for the reasons and bases expressed above, the 
Board concludes that the evidence supports a finding that 
there exists a medical nexus between the appellant's 
peripheral neuropathy and his presumed exposure to 
herbicides, and any reasonable doubt on this issue has been 
resolved in favor of the appellant.  38 C.F.R. § 3.102 
(2004).


ORDER

Entitlement to service connection for sensory and autonomic 
neuropathy is granted.


REMAND

As previously mentioned, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004), are applicable to the appellant's claim of 
entitlement to service connection for malaria.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

The appellant in this case was not previously afforded a VA 
examination with respect to his claim of entitlement to 
service connection for malaria.  Moreover, the appellant's 
private medical records dated in February 2003 indicate that 
the appellant is currently diagnosed with malaria and that 
such malaria was "acquired while serving in the military in 
Vietnam in 1969 and 1970".  However, the appellant's private 
medical records do not contain a supporting rationale for 
such opinion.  As such, the Board finds that a VA examination 
is warranted in this case for purposes of ascertaining the 
current nature and etiology of any current malaria 
disability.

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the nature 
and etiology of any current malaria 
disability.  The examiner(s) should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner(s) should specifically address 
the following:

a)	Provide a diagnosis for any current 
malaria.

b)	The examiner should then comment upon 
whether it is "at least as likely as 
not" that any current malaria 
disability is the result of an in-
service injury or disease, or 
otherwise had its onset during active 
military service.

A complete rationale for any opinion 
expressed must be provided.  If the examiner 
cannot answer the above without resorting to 
speculation, then he or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
service connection for malaria should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


